       Case 2:20-cv-00676-JAM-EFB Document 15 Filed 05/27/20 Page 1 of 1


 1   Michael Shipley (SBN 233674)
 2   michael.shipley@kirkland.com
     KIRKLAND & ELLIS LLP
 3   555 South Flower Street
 4   Los Angeles, California 90071
     Telephone: (213) 680-8400
 5   Facsimile: (213) 680-8500
 6
     Attorneys for Defendants
 7   AVKARE, INC. and AMNEAL
 8   PHARMACEUTICALS, INC.

 9                           UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF CALIFORNIA
10
11    MASAO HENDRIX, individually,            )   CASE NO. 2:20-cv-00676-JAM-EFB
      and on behalf of all others similarly   )
12    situated,                               )
                                              )   The Honorable John A. Mendez
13                   Plaintiff(s),            )
                                              )   ORDER GRANTING STIPULATION
14          v.                                )   OF PLAINTIFF AND DEFENDANTS
                                              )   AVKARE, INC. AND AMNEAL
15    AVKARE, INC.; AMNEAL                    )
      PHARMACEUTICALS, INC.;                  )   PHARMACEUTICALS, INC. FOR AN
16    EXPRESS SCRIPTS, INC.; and              )   ORDER EXTENDING THE TIME TO
      JOHN DOES 1-100,                        )   RESPOND TO PLAINTIFF’S
17                                            )   COMPLAINT
                   Defendants.                )
18                                            )
                                              )
19                                            )
                                              )
20
21
           Pursuant to the stipulation of the parties herein, the Court hereby orders that
22
     Defendants Avkare, Inc. and Amneal Pharmaceuticals, Inc. must respond, move, or
23
     otherwise plead to Plaintiff’s Complaint on or before July 20, 2020.
24
           IT IS SO ORDERED.
25
     Date: 5/27/20                                       /s/ John A. Mendez____________
26
                                                         Hon. John A. Mendez
27                                                       United States District Court Judge
28
                                     [PROPOSED] ORDER
                                                  1
